Citation Nr: 1030557	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-03 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 1957 to May 1963.       

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.   


FINDINGS OF FACT

1.  The evidence of record does not preponderate against the 
Veteran's claim that a right ankle disorder relates to service.  

2.  The Veteran's hearing loss is not related to service.  

3.  The Veteran's tinnitus is not related to service.  


CONCLUSIONS OF LAW

1.  A right ankle disorder was incurred in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

2.  Bilateral hearing loss was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2009).

3.  Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims decided here have been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claims, and 
whether the claims have been fully developed in accordance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

VA provided the Veteran with notification letters in August 2005 
and March 2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  The 
Veteran was informed of the elements of his claims, and of the 
evidence necessary to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was advised of the respective duties of the VA and of the 
Veteran in obtaining evidence needed to substantiate his claims.  
VA requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 
(the requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during the 
course of this appeal, and this change eliminates the fourth 
element of notice as required under Pelegrini).  And, though the 
Veteran was not provided with complete VCAA notification prior to 
the adverse rating decision on appeal, following full 
notification the RO readjudicated his claims in supplemental 
statements of the case of record.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  See also 
Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may 
be cured by a new VCAA notification letter followed by a 
readjudication of the claim).  Based on this background, the 
Board finds VA's untimely notice in this matter to be harmless 
error.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  And the 
Veteran has undergone VA medical examinations for his claims.      

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claims here.





II.  The Merits of the Claims for Service Connection

The Veteran claims service connection for a right ankle disorder, 
hearing loss, and tinnitus.    

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  See 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  

Direct service connection under 38 C.F.R. § 3.303 will be granted 
where the record demonstrates (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an injury 
or disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

When a Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2009).

Service connection may be awarded where the evidence shows that a 
Veteran had a chronic condition in service or during an 
applicable presumptive period and still has the condition.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309 (2009).  If there is no evidence 
of a chronic condition during service or during an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for 
disease that is diagnosed after discharge from active service, 
when the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).




	Right Ankle 

The Board finds service connection warranted for a right ankle 
disorder because the three elements of Pond are satisfied here.  
First, the evidence shows that the Veteran has a current right 
ankle disorder.  Private and VA medical treatment records dated 
since October 1993 evidence pain and limitation in the Veteran's 
right ankle.  Moreover, an August 2007 VA compensation 
examination report of record notes a diagnosis of post-traumatic 
right ankle arthritis.  Second, a service treatment record dated 
in March 1961 indicates that the Veteran injured his right ankle 
during service.  Third, the evidence demonstrates a causal 
relationship between the current disorder and the injury to the 
right ankle during service.  The Veteran himself has offered lay 
statements into the record that state that he has experienced 
pain and limitation in his ankle due to the in-service injury.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  And the only medical professional to comment on 
the Veteran's claim favors his theory of causation.  After 
initially indicating that the Veteran's right lower right 
extremity problems did not relate to service, the August 2007 VA 
examiner reversed his opinion and stated that x-ray evidence 
indicated right ankle arthritis due to "old trauma" which was 
"as likely as not from his military injury."  

As the three elements of Pond are established here, service 
connection is warranted for residuals of the right ankle injury.  
38 C.F.R. § 3.303.  

	Hearing Loss and Tinnitus

By contrast, the Board finds service connection unwarranted for 
hearing loss and tinnitus.  

In assessing VA service connection claim for hearing loss, the 
Board must first determine whether the Veteran has a hearing 
disability under VA regulations.  Hearing disabilities are 
determined for VA purposes using criteria provided under 38 
C.F.R. § 3.385 (2009).  Thereunder, a hearing disability will be 
determined where any of the following threshold measures has been 
found: where the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
where the auditory threshold for at least three of the 
frequencies is 26 decibels or greater; or where speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  Id.

In this matter, the Board finds that the record does not 
preponderate against the Veteran's claims to having current 
hearing loss and tinnitus.  An August 2007 VA compensation 
audiology examination report of record notes auditory thresholds 
greater than 26 decibels for at least three of the frequencies.  
38 C.F.R. § 3.385.  And the VA examination report reflects a 
diagnosis of tinnitus.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  

The record indicates, however, that the Veteran did not incur a 
hearing-related disorder during service.  In fact, the record 
indicates onset of hearing disorders many years following 
service.  The service treatment records are negative for a 
hearing loss disorder.  The separation reports of medical 
examination and history are negative for a hearing-related 
disorder.  The Veteran indicated during his Board hearing that he 
experienced onset of tinnitus several years earlier, or many 
years after service.  Indeed, the earliest medical evidence of 
either hearing loss or tinnitus is found in VA medical evidence 
dated in the 2000s, approximately 40 years following service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability is evidence 
against a claim of service connection).  The Board also notes 
that the Veteran did not claim service connection for his 
disorder until 2005, which is over 40 years following service.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay 
in asserting a claim can constitute negative evidence that weighs 
against the claim).    

Moreover, the August 2007 VA audiology examiner opined that, 
based on a review of the claims file, and on an assessment of the 
Veteran, the Veteran's current hearing disorders did not relate 
to service.  In support, the examiner noted that service 
treatment records are negative for a hearing disorder.  See 
38 C.F.R. § 3.385.  The examiner found the configuration of the 
Veteran's hearing loss inconsistent with the effects of noise 
exposure.  The examiner noted that evidence indicated recent 
onset of hearing loss and tinnitus.  The examiner stated that the 
Veteran even indicated that he did not recall having hearing 
difficulties during service.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) (a physician's statement is dependent, in part, 
upon the extent to which it reflects clinical data or other 
rationale to support his opinion). 
  
The Board notes that it has reviewed the lay evidence of record 
to determine whether such evidence could offset the adverse 
evidence against the Veteran's claims.  Laypersons are generally 
not capable of opining on matters requiring medical knowledge 
(e.g., whether a disorder relates to service).  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  But lay testimony is 
competent to establish the presence of observable symptomatology.  
See Layno, supra.  Indeed, when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  The Board is within its province to 
weigh lay evidence and to make a credibility determination as to 
whether such evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
 
The Board notes the Veteran's many statements in which he asserts 
that his hearing loss and tinnitus is related to service.  And 
the Board notes, and finds credible, the Veteran's many 
statements of record in which he claims exposure to loud noises 
during service.  Nevertheless, the Veteran has not provided 
evidence that his disorders either manifested during service or 
soon after service.  See 38 C.F.R. § 3.303(b).  Rather, he has 
merely insisted that the disorders - which reportedly began 
several years ago - were caused by service.  Ultimately, the 
determination regarding etiology of his disorders is a 
determination that is medical in nature, and beyond the Veteran's 
competency.  See Espiritu, supra.    

In sum, the medical and lay evidence of record indicates no in-
service hearing disorders and no hearing disorders for many years 
following service.  And the only medical evidence of record 
addressing the issue of medical nexus does not favor the 
Veteran's claims.  As such, the Board finds that the evidence of 
record preponderates against the service connection claims for 
hearing loss and tinnitus.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  As the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for residuals of a right 
ankle injury is granted.    

2.  Entitlement to service connection for bilateral hearing loss 
is denied.    

3.  Entitlement to service connection for tinnitus is denied.    



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


